Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Green (US 2005/0250863).
Regarding Claims 1-2, Green teaches a method comprising: providing a reaction product of partial hydrolysis of a metal salt and an organic compound ([0040], [0042], [0044], [0046], i.e. metal ligand complex comprising a metal and a reactive moiety), wherein the metal ligand complex is dissolved in water ([0046]) that coats at least part of a substrate (solid support particles, [0049]); and inducing a combustion process involving the metal ligand complex, in the absence of additional fuel ([0053]), to generate a film that is formed over the at least part of the substrate ([0055]), wherein the film comprises an oxide of the metal ([0054]).
Regarding Claim 3, Green teaches the film is an egg-shell, i.e. contiguous ([0055]).
Regarding Claims 4, 12, and 18, Green teaches inducing the combustion process comprises heating the metal ligand complex and the reactive moiety ([0054]).
Regarding Claims 5-6 and 13-14, Green teaches the combustion process takes place at least partly in an ambient air comprising oxygen ([0053]-[0054]).  Green does not explicitly teach wherein the oxygen combusts with the metal ligand complex or an oxygen of the metal ligand complex reacts with the metal ligand complex; however, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established, In re Best, 195 USPQ 430, 433 (CCPA 1977).  With regard to the description of the reactions of the combustion process limitation, when the structure recited in the prior art is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.  In this situation, the prior art exemplifies the applicant's claimed materials and method, so the claimed reaction mechanisms relating to the materials and method are present in the prior art.  Absent an objective evidentiary showing to the contrary, the addition of the physical properties to the claim language fail to provide patentable distinction over the prior art of record.
Regarding Claims 7, 15, and 19,  Green teaches the metal ligand complex comprises: a first moiety comprising the metal, and a second moiety comprising a combustible species ([0040], [0042], [0044], [0046]).
Regarding Claims 8-9, 11, 16-17 and 20, Green teaches a metal with ammonium citrate ([0044]), i.e. a branched moiety with a net charge which is a salt of a polyprotic acid.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Green (US 2005/0250863) in view of Birbara (US 4324819).
Regarding Claim 10, Green does not explicitly teach cleaning of the support before providing the metal ligand complex; however, cleaning catalyst carrier particles before coating is known in the art (col. 5 ln. 21-27).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Green to include carrier particle cleaning, as taught in Birbara, because it is a known pretreatment for catalyst carrier particles and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the catalyst of Green with carrier particle cleaning as in Birbara.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712